DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.
Claims 1-2 and 4-20 are pending in this application.
Specification
The use of the term Bluetooth® (see paragraphs 0017, 0075, 0082, 0085), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The term Bluetooth® is not capitalized.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation "wherein the first counter and the second counter are reset in response to the first button and the second button being pressed together for a predetermined period of time".  However, the original disclosure fails to set forth "wherein the first counter and the second counter are reset in response to the first button and the second button being pressed together for a predetermined period of time".  The original disclosure only talks about resetting a stitch counter and a row counter in para. 0063.  It is noted that the claim does not specify that the first counter and the second counter are a stitch counter and a second 
	Claim 12 recites the limitation "the first button configured to increment a first counter when actuated and decrement the second counter in response to a user pressing and holding the first button for a predefined period of time".  However, the original disclosure does not provide basis for the underlined text.  The original disclosure only discusses about decrementing a stitch counter by pressing and holding a stitch button for a predefined period of time in para. 0063.  Therefore, claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 12 recites the limitation "decrement the second counter in response to the user pressing and holding the second button for a predefined period of time".  However, the original disclosure does not provide basis for the underlined text.  The original disclosure only discusses about decrementing a stitch counter by pressing and holding a stitch button for a predefined period of time in para. 0063.  The claim does not specify the second counter is a stitch counter; therefore the scope of the claimed limitation is broader than the original disclosure.  Therefore, claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 20 recites the limitations "decrement the first counter in response to a user pressing and holding the first button for a predefined period of time" and "decrement the second counter in response to the user pressing and holding the second button for a predefined period of time".  However, the original disclosure does not provide basis for the underlined text.  The original disclosure only talks about decrementing a stitch counter by pressing and holding a 
	Claim 20 recites the limitation "wherein the first counter and the second counter are reset in response to the first button and the second button being pressed together for a predetermined period of time".  However, the original disclosure fails to set forth "wherein the first counter and the second counter are reset in response to the first button and the second button being pressed together for a predetermined period of time".  The original disclosure only talks about resetting a stitch counter and a row counter in para. 0063.  It is noted that the claim does not specify that the first counter and the second counter are a stitch counter and a second counter respectively; therefore the scope of the first counter and the second counter is broader than a stitch counter and a row counter.  In addition, the original disclosure does not provide basis for how long a time period should be pressed to reset the counters.  Therefore, claiming towards the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Claims 2 and 4-11, and 13-19 each depend from a rejected claim and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the first button configured to increment a first counter when actuated and decrement the second counter in response to a user pressing and holding the first button for a predefined period of time", which renders the claim indefinite.  The limitation is contradictory to the original disclosure.  It is unclear how the apparatus is configured to decrement the second counter by pressing and holding the first button.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the first button configured to increment a first counter when actuated and decrement the first counter in response to a user pressing and holding the first button for a predefined period of time".
	Claims 13-19 each depend from a rejected claim and are likewise rejected.
Allowable Subject Matter (Status of Claims)
Pending claims 1-2 and 4-20 appear to be free of prior art but are questioned under rejections as stated above.  None of the prior art of record alone or in combination teaches a first button disposed on a top side of the handle, a second button disposed on a bottom side of the handle opposite the first button, wherein a first counter and a second counter are reset in response to the first button and the second button being pressed together; the first button is configured to increment the first counter when actuated and decrement the first counter in response to a user pressing and holding the first button for a predefined period of time, and the second button configured to increment the second counter when actuated and decrement the second counter in response to the user pressing and holding the second button for a predetermined period of time.  Modifying the prior art to have the claimed knitting process would be impermissible hindsight based upon Applicant's disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732